Detailed Action
Status of Claims
In response to applicant’s amendment filed 2/28/2022, claims 1-5 and 18-29 are pending in this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 18-20, and 22-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampotang et al. (US 2012/0280988). 

Regarding claims 1-3, Lampotang discloses a medical training system, comprising a simulation environment, with a medical tool which is tracked in position and orientation as a user performs an operation in the training laboratory. See paragraphs 0029 and 0045. Paragraph 0049 discloses various features of the tools. 

Lampotang discloses wherein the system comprises a virtual model of the instrument (the equipment is ‘virtualized’), which is displayed in 3D as the user performs the operation. See paragraphs 0045 and 0065. With regard to claim 2, note the equipment is modeled both physically (the user controlled instrument interacting with the physical model), and virtually (the modeled interaction with internal elements). With regard to claim 3, the physical medical model is a laboratory ‘solid material’. 


Anderson discloses wherein the system models interaction between a piece of laboratory equipment (the medical instrument) and a solid material (a medical model) and determines a consequence of the interaction, and displays the consequence in 3D. See paragraphs 0045-0046.

Lampotang discloses a uniquely identifiable marker that is coupled to the piece of virtualized laboratory equipment, and wherein the marker is tracked by an optical tracking module. See paragraphs 0052-0053. 

Regarding claims 4-5, there are both real and virtual models, as described by Lampotang in paragraph 0031. 

Regarding claim 18, Lampotang in no way limits the number or amount of simulated equipment, and this would include 5 pieces. 

Regarding claims 19-20, Lampotang discloses wherein the markers are continually tracked. See paragraphs 0052-0053. The use of such a system with the Lampotang system would be obvious as described above with regard to claim 1.

Regarding claims 22-23, Lampotang discloses wherein a user is continually assessed and feedback is provided to the user or an instructor in paragraphs 0069 and 0061. 

Regarding claim 24, Lamptang discloses 3D augmented reality in paragraph 0039. 

Regarding claims 25-26, Lampotang discloses simulating multiple pieces of suitable equipment in paragraph 0045.    

Regarding claim 27, see the rejection of claims 1 and 24. 

Regarding claim 28, Lampotang discloses infrared markers and cameras in paragraphs 0052-0053. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lampotang et al. (US 2012/0280988) in view of Koker et al. (US 2018/0299952). 

Regarding claim 21, Lampotang discloses IR position tracking in paragraphs 0052-0053, but does not explicitly disclose submillimeter resolution. However, this is established, as is disclosed by the simulation system of Koker in paragraph 0156, and it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to include this concept with the Lampotang system, in order to allow for accurate tracking and analysis. 

Arguments/Remarks
Applicant’s arguments and remarks dated 2/28/2022 have been fully considered. 

Applicant argues that Lampotang does not disclose optical tracking of a position and orientation of a piece of laboratory equipment. Examiner emphatically disagrees, as this very concept is described throughout the Lampotang reference, and indeed seems to be the entire focus of the invention. This optical tracking is described perhaps best and succinctly in paragraph 0045. Lampotang may disclose some disadvantages of IR tracking systems (i.e. line of sight disruptions), but such a system is clearly and uambigously disclosed. See paragraph 0095, wherein the tracking system with cameras and fudicial markers is clearly disclosed, and also paragraphs 0050-0051, which even contemplates using off-the-shelf IR camera/marker tracking systems. There simply is no ‘teaching against”, as applicant alleges. This argument is not persuasive. 

Applicant goes into detail regarding the syringe example of Lampotang. While enlightening, there are few arguments presented. The allegation is essentially that the claimed system tracks more items and does more. The difficulty with this vague argument is that Lampotang, strictly speaking, does not limit the object count as applicant asserts. In fact, paragraph 0051 seems to indicate multiple items tracked. At the very least, there is no prohibition of multiple tracked items. This argument is not persuasive. 

For the above reasons, applicant’s arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715